Citation Nr: 1147283	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  06-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for memory and concentration problems, 
to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to service-connected chronic fatigue.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to February 1993.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2009, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

The issues on appeal were initially characterized as new and material evidence issues.  However, in a June 2009 decision, the Board reopened these issues based on a finding that new and material evidence had been submitted.  The Board then proceeded to remand both of the underlying service connection issues for further development.  The Agency of Original Jurisdiction (AOJ) subsequently completed this development as directed.  As such, the issues of service connection for headaches, as well as memory and concentration problems, are once again before the Board and ready for appellate review.

In the June 2009 decision, the Board also remanded the issue of service connection for vascular disease with left leg claudication for further development.  After the AOJ completed this development as directed, it awarded service connection for vascular disease with left leg claudication in an August 2011 rating decision. Therefore, this issue is no longer before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

FINDINGS OF FACT

1.  The Veteran is a Persian Gulf War Veteran.  

2.  There is probative medical and lay evidence showing that the Veteran has a headache disorder that began in the early 1990s during his military service.

3.  Probative medical evidence of record demonstrates that the Veteran's memory and concentration problems are partly the result of his service-connected chronic fatigue, a Persian Gulf disability. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, a headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving all reasonable doubt in his favor, the Veteran's memory and concentration problems are the result of his service-connected chronic fatigue disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2003, October 2005, March 2006, July 2006, and December 2009.  In any event, since the Board is granting both service connection claims, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the U.S. Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4. In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Governing Laws and Regulations for Secondary Service Connection

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Governing Laws and Regulations for Persian Gulf Claims

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

For instance, the law provides for compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  Further, lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

The disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  In essence, compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

Analysis - Service Connection for Headaches

The Veteran dates the onset of his headaches to his military service.  He says he experienced in-service headaches prior to, during, and after his service in the Persian Gulf in the early 1990s.  He indicates these headaches were at times left-sided associated with photophobia, and at times global.  He asserts continuity of headache symptoms since discharge in 1993, with a pattern of intermittent remissions.  He admits he often did not seek treatment both during and after service.  See December 2007 representative statement; March 2009 hearing testimony at pages 28-32; and June 2011 VA neurological examination.

Upon review of the evidence of record, the Board grants the appeal for service connection for headaches. The Veteran has credibly described his in-service and post-service headache symptoms, and there is probative medical and lay evidence of continuity of symptomatology for headaches. 
 
The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  38 U.S.C.A. §§ 1110, 1131; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the June 2011 VA neurological examiner diagnosed the Veteran with a migraine headache disorder.  An earlier March 2007 VA neurological examination also diagnosed the Veteran with "diffuse" headaches.  Thus, there is sufficient evidence of a current headache disorder.  

Service treatment records (STRs) reveal treatment for headaches associated with frontal sinusitis for three days in March 1990.  Most importantly, upon separation, on February 1993 and March 1993 Reports of Medical History, the Veteran reported an in-service history of "frequent and severe" headaches.  The diagnosis upon separation was frequent sinus headaches.  During service he was also treated for chronic rhinitis and sinusitis.  The Veteran has also credibly admitted he did not always report his headache symptoms to military medical personnel when he served as a nurse.  Overall, STRs provide evidence in support of his claim, as they confirm headache symptoms during service.  

Post-service, with regard to continuity of symptomatology, the Veteran says that his headaches continued intermittently after discharge from service in 1993.  See June 2011 VA neurological examination; November 1997 claim.  The Veteran is indeed competent to report symptoms of headaches during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  Moreover, the Board emphasizes that the Federal Circuit has held that lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  In any event, with regard to medical evidence of continuity, an April 1999 VA neurological examiner assessed headaches for approximately 15 years, placing the onset during service.  A November 2007 VA neurological examiner also diagnosed "diffuse" headaches occurring weekly since 1991, placing the onset during service.  The Veteran's lay assertions, supported by certain medical evidence of record, are credible for purposes of establishing continuity of symptomatology.  Barr, 21 Vet. App. at 310.  All things considered, the post-service complaints reported by the Veteran are sufficiently similar and close in time to the in-service complaints to demonstrate continuity, adequate to award service connection for headaches.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, the above findings of the April 1999 and November 2007 VA neurological examiners serve as competent medical evidence of a nexus (link) between his headaches and his military service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375 (Fed. Cir. 2000).  

With regard to a nexus, the Board acknowledges that the June 2011 VA neurological examiner opined that he could not resolve the issue of the in-service incurrence of the Veteran's headaches without resorting to "mere speculation."  The examiner reasoned that there was no documentation of clinical complaints for headaches in STRs or in post-service VA records.  The examiner added that the March 1990 treatment of headache symptoms during service was due to an "acute episode of sinusitis."  The examiner stated no other complaints were noted.  However, the Board finds that elements of the June 2011 VA neurological opinion are flawed.  The examiner ignored clinical evidence of headache symptoms noted at separation in February 1993 and upon VA examinations in April 1999 and November 2007.  These records provide strong evidence in support of the claim.  The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Moreover, an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  With respect to speculative opinions, the Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  

According, resolving doubt in the Veteran's favor, the evidence supports service connection for a headache disorder.  38 U.S.C.A. § 5107(b).  The appeal is granted as to that issue.  The precise nature and extent of this disorder is not at issue before the Board at this time.

Analysis - Service Connection for Memory and Concentration Problems

The Veteran contends that he has exhibited intermittent memory and concentration problems soon after his service in the Persian Gulf in the early 1990s.  Specifically, he contends that during his Persian Gulf service in the early 1990s, the Veteran was exposed to chemical and environmental hazards such as burning petroleum wells, hazardous fumes, and insecticides.  He says he began to notice "short-term" memory loss and other cognitive symptoms a short time after serving as a nurse in the Persian Gulf.  In time, he felt it was no longer safe for him to handle the daily responsibilities of a nurse due to his memory problems.  He mentions that he committed medication errors with patients.  He complains that he is easily distracted and constantly has to create lists.  A co-worker at Staples has submitted a lay statement confirming the Veteran's short-term memory problems and inability to carry out certain tasks.  See November 1997 original claim; November 2005 lay statement from co-worker; December 2005 and March 2009 personal statements; December 2007 representative statement; and March 2009 hearing testimony at pages 9-10, 20.  

In the present decision, the Board will also consider the theory of secondary service connection.  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Upon review of the evidence of record, the Board grants the appeal for service connection for memory and concentration problems. There is probative medical evidence that his memory and concentration problems are at least in part secondary to his already service-connected chronic fatigue, which is already service-connected on the basis of the Persian Gulf presumption. 

STRs are negative for any complaints, diagnosis, or treatment of memory and concentration problems.  In addition, memory loss and concentration problems in themselves are not diseases or injuries that may be considered a disability for VA compensation purposes; rather, they are symptoms.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  However, an exception applies if memory loss and concentration problems are due to an undiagnosed illness or a medically unexplained multi-symptom illness after Persian Gulf service.  38 U.S.C.A. § 1117(g)(7); 38 C.F.R. § 3.317(b)(7).  That is, neuropsychological signs or symptoms (e.g., memory loss and concentration problems) are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection after Persian Gulf service.  Id.  In this regard, service records and the Veteran's DD Form 214 confirm that the Veteran received the Southwest Asia Service Medal and served in the Southwest Asia Theater of operations from in the early 1990s, for purposes of establishing the Veteran's status as a "Persian Gulf Veteran."  38 C.F.R. § 3.317(d).  In addition, the Veteran is already service-connected for chronic fatigue / tiredness on the basis of the Persian Gulf presumption.  See June 2009 Board decision; December 2009 rating decision.  

In the present case, there is probative medical evidence of record that demonstrates a causative relationship between the Veteran's memory loss and concentration problems and his service-connected chronic fatigue disability, a Persian Gulf disorder.  38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158.  Specifically, an April 2011 VA psychological examiner initially opined that the Veteran's difficulty with memory and concentration problems were "at least likely as not" the result of his major depression.  In other words, his memory loss and difficulty concentrating were essentially assessed as symptoms of his depressive disorder.  This opinion does not assist the Veteran, since the RO previously denied the Veteran's earlier claim for service connection for the underlying depression.  See February 2009 rating decision.  However, in an August 2011 addendum opinion, the VA psychological examiner also clarified that noted difficulty with memory and concentration was "at least likely as not" the result of the Veteran's service-connected chronic fatigue, as well as depression and a pain disorder.  The examiner added that the medical literature supports this conclusion.  This addendum opinion provides strong evidence in support of secondary service connection for memory and concentration problems as related to another Persian Gulf disorder.    

The examiner also stated it is not possible to determine what portion of memory and concentration problems would be associated with the nonservice-connected depression / pain disorder vs. the service-connected chronic fatigue, as the symptoms are not mutually exclusive.  However, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Resolving any doubt in the Veteran's favor, secondary service connection for memory and concentration problems is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board emphasizes that it is granting secondary service connection for memory and concentration problems on the basis that is the direct result of his service-connected chronic fatigue disability, as opposed to aggravation.  The appeal is granted as to that issue. 

It is noteworthy to add that the rating criteria for the Veteran's already service-connected chronic fatigue syndrome specifically include consideration of cognitive impairments such as inability to concentrate, forgetfulness, confusion, or a combination of other signs and symptoms.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354 (emphasis added).  On this point, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). See also Fanning v. Brown, 4 Vet. App. 225 (1993). The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping. The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate. Id.  The precise nature and extent of his memory and concentration problems is not before the Board at this time.  That will be a determination for the RO in the first instance.


ORDER

Service connection for headaches is granted. 

Service connection for memory and concentration problems as secondary to service-connected chronic fatigue (a Persian Gulf disorder) is granted. 



____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


